Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 19 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 9-12) filed on 04/01/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 04/01/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determining a first distance between the terminal and the first earphone, a second distance between the terminal and the second earphone, and a third distance between the first earphone and the second earphone;
	disconnecting the communication connection between the terminal and the first earphone when the first distance is greater than the second distance and the third distance is greater than or equal to a first threshold value; and
	establishing a communication connection between the terminal and the second earphone.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 10, In addition to Applicant’s remarks and amendments filed on 04/01/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determine a first distance between the terminal and a first earphone of wireless earphones, a second distance between the terminal and a second earphone of the wireless earphones, and a third distance between the first earphone and the second earphone, wherein the terminal is in communication connection with the first earphone and the first earphone is in communication connection with the second earphone;
	disconnect the communication connection between the terminal and the first earphone when the first distance is greater than the second distance and the third distance is greater than or equal to a first threshold value; and
	establish a communication connection between the terminal and the second earphone.”, in conjunction with other claim elements as recited in claim 10.
	Regarding claim 19, In addition to Applicant’s remarks and amendments filed on 04/01/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determine a first distance between a terminal and a first earphone of wireless earphones, a second distance between the terminal and a second earphone of the wireless earphones, and a third distance between the first earphone and the second earphone, wherein the terminal is in communication connection with the first earphone and the first earphone is in communication connection with the second earphone;
	disconnect the communication connection between the terminal and the first earphone when the first distance is greater than the second distance and the third distance is greater than or equal to a first threshold value; and
	establish a communication connection between the terminal and the second earphone.”, in conjunction with other claim elements as recited in claim 19.
Claims 2-9, 11-18 and 20 are allowable based on their dependency on claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645